DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot on grounds of new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “further comprising forming a lower electrode within the substrate”.  The Examiner does not know if this is the same lower electrode from claim 10 or is this meant to be “another” or “second” lower electrode.  For the purpose of examination, the Examiner has taken this to be “a second lower electrode” or “forming the lower electrode within the substrate” (which is not further limiting).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “forming a lower electrode within the substrate”, which has been taken to be “forming the lower electrode within the substrate”.  The Applicant has not given a special definition to the terms “in” or “within”, which could mean the same thing.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (Bruce) (US 2018/0205017 A1 now US 10,892,413 B2) in view of Tang (US 9,484,534 B2) in view of Varesi (US 8,530,874 B1).	
In regards to claim 1, Bruce (Figs. 1-13 and associated text) discloses a method for fabricating a semiconductor device (Figs. 1, 13), comprising: forming air gaps (item 122) within respective dielectric layer portions (item 120A) to reduce thermal cross-talk between adjacent bits (paragraph 57), each of the dielectric portions (item 120A, 120) being formed on a substrate (item 114) each adjacent to sidewall liners (items 124 plus 112, 602 plus 606) formed on sidewalls of a phase change memory (PCM) layer (item 110); the sidewall liners (items 124 plus 112, 602 plus 606) including a dielectric layer (items 112, 602) on the dielectric portions (item 120A, 120), and a metal layer (items 124, 606) between the dielectric layer (items 112, 602) and the PCM layer (item 110), forming a pillar (where items 124 plus 112 plus 110, 602 plus 606  plus 110 reside) including the sidewall liners (items 124 plus 112, 602 plus 606), wherein an upper surface of the pillar (where items 124 plus 112 plus 110, 602 plus 606  plus 110 reside) of the pillar (where items 124 plus 112 plus 110, 602 plus 606  plus 110 reside) that is opposite a side of the pillar (where items 124 plus 112 plus 110, 602 plus 606  plus 110 reside) that is closest to the substrate (item 114) is vertically offset from the upper surface of the dielectric layer (item 120A, 120), the PCM layer (item 110) being composed of a single composition (paragraph 27); and forming a selector layer (items 118A, 118B) on the pillar (items 110 plus 124 plus 112, 110 plus 602 plus 606) and the dielectric portions (item 120A, 120), the selector layer (items 118A, 118B) having an interface that is conformal with bottom surface of the pillars (where items 124 plus 112 plus 110, 602 plus 606  plus 110 reside) and (item 120A, 120), but does not specifically disclose wherein at least the phase change material is in direct contact with the lower electrode; the selector layer having a stepped interface that is conformal with the vertical offset upper surface of the pillars and the upper surface of the dielectric layer; the selector layer being in direct contact with an upper surface of the phase change memory (PCM) layer that is opposite a lower surface of the phase change memory (PCM) that is in direct contact with the lower electrode.
	Tang (Figs. 1, 3e and associated text) discloses wherein at least the phase change material (item 130) is in direct contact with the lower electrode (item 140); forming a selector layer (item 120) on the upper surface of the pillar (item 130), the selector layer (item 120) that is conformal with the upper surface of the pillars (item 130); the selector layer (item 120) being in direct contact with an upper surface of the phase change memory (PCM) layer (item 130) that is opposite a lower surface of the phase change memory (PCM) (item 130) that is in direct contact with the lower electrode (item 140).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bruce with a selector layer on upper surface of the pillar as taught by Tang, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  Examiner notes that the selector layer being on the upper surface as taught by Tang would take on the vertical offset configuration of the pillar and dielectric layer of Bruce since Bruce already discloses the selector layer is conformal across the whole device. 
	It would have been obvious to modify the invention to include a selector layer having a stepped interface that is conformal with the vertical offset of the upper surface of the pillars and 
	Bruce as modified by Tang does not specifically disclose wherein each of the dielectric layer and the metal layer of the sidewall liners have a conformal width along the height of the PCM layer.
	Varesi (Figs. 4, 5 and associated text) discloses wherein each of the layers (items 44 plus 42) of the sidewall liners (items 44 plus 42) have a conformal width along the height of the PCM layer (item 46, col. 4, lines 16-30).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape/configuration of the dielectric and metal layers (sidewall liners) of Bruce as modified by Tang with the conformal width along the height of the PCM layer as taught by Varesi for the purpose of insulation, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, Varesi would teach one of ordinary skill in the art that sidewall liners can have conformal width along a height of the PCM layer.
	In regards to claim 2, Bruce (Figs. 1-13 and associated text) discloses further comprising: forming the lower electrode (item 104) within the substrate (item 114); and forming at least two second dielectric layer portions (items 120A, 502) on the substrate (item 114) separated by a pore (item 504, Fig. 5, item 604, Fig. 7).
In regards to claim 3, Bruce (Figs. 1-13 and associated text) discloses further comprising forming the sidewall liners (items 124 plus 112, 602 plus 606) along sidewalls of the second dielectric layer portions (items 120, 502), including: forming liner material (item 602), including conformally depositing a dielectric material (item 602) along the second dielectric layer portions (items 120, 502) and the lower electrode (item 104), and a conductive material (item 606) along the dielectric material (item 602); and removing portions of the liner material (items 124 plus 112, 602 plus 606, Figs. 6-8).
In regards to claim 4, Bruce (Figs. 1-13 and associated text) discloses wherein forming the sidewall liners (items 124 plus 112, 602 plus 606) further includes using an atomic layer deposition (ALD) process (paragraph 41) to provide continuity of the liner material (items 124 plus 112, 602 plus 606, Figs. 6-7) within the pore (item 604). 
In regards to claim 5, Bruce (Figs. 1-13 and associated text) discloses wherein the sidewall liners (item 606)) includes a conductive material enabling substantially voidless dense formation of the PCM material (item 110) within the pore (item 604) such that the sidewall liners (items 124 plus 112, 602 plus 606) are disposed on the sidewalls of the PCM layer (item 110).
In regards to claim 6, Bruce (Figs. 1-13 and associated text) discloses further comprising forming the PCM layer (item 110) in the pore (item 604) such that the conductive material (items 606, 124) is disposed on the PCM layer (item 110).
In regards to claim 7, Bruce (Figs. 1-13 and associated text) discloses further comprising forming a protective layer (item 902) on the PCM layer (item 110).
In regards to claim 8, Bruce (Figs. 1-13 and associated text) discloses wherein forming the pillar (items 110 plus 124 plus 112, 110 plus 602 plus 606) further includes removing the second dielectric layer portions (item 502) while the PCM layer (item 110) is protected by the protective layer (item 902), and removing the protective layer (item 902, Figs. 9-12).
In regards to claim 9, Bruce (Figs. 1-13 and associated text) discloses further comprising forming an upper electrode (items 1304 or 128 plus 1304) on the selector layer (items 118A, 118B).	
In regards to claim 10, Bruce (Figs. 1-13 and associated text) discloses a method for fabricating a semiconductor device (Figs. 1, 13), comprising: forming at least two first dielectric portions (items 120, 502) on a substrate (item 114) separated by a pore (items 504, 604), wherein a lower electrode (item 104) is present in the substrate (item 114); forming sidewall liners (items 124 plus 112, 602 plus 606) along sidewalls of the first dielectric layer portions (items 120, 502), the sidewall liners (items 124 plus 112, 602 plus 606) including a dielectric material (items 602, 112) formed on the sidewalls of the first dielectric portions (items 120, 502) and a conductive material (items 606, 124) formed on the dielectric material (items 602, 112); (item 110) in the pore (item 604) such that the sidewall liners (items 124 plus 112, 602 plus 606) are disposed on sidewalls of the PCM layer (item 110), the phase change material (PCM) layer being composed of a single composition (paragraph 27); forming at least two second dielectric layer portions (item 120) on the substrate (item 114) each adjacent to the sidewall liners (items 124 plus 112, 602 plus 606), including forming an air gap within each of the dielectric layer portions (item 120) to reduce thermal cross-talk between adjacent bits (paragraph 57); forming a pillar (items 110 plus 124 plus 112, 110 plus 602 plus 606) including the sidewall liners (items 124 plus 112, 602 plus 606) and the PCM layer (item 110); and forming a selector layer (items 118A, 118B) on the pillar and the dielectric portions (item 120), but does not specifically disclose the selector layer being in direct contact with an upper surface of the phase change memory (PCM) layer that is opposite a lower surface of the phase change memory (PCM) that is in direct contact with the lower electrode.
	Tang (Figs. 1, 3e and associated text) discloses the selector layer (item 120) being in direct contact with an upper surface of the phase change memory (PCM) layer (item 130) that is opposite a lower surface of the phase change memory (PCM) (item 130) that is in direct contact with the lower electrode (item 140).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bruce with a selector layer on upper surface of the pillar as taught by Tang, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  Examiner notes that the selector layer being on the upper surface as taught by Tang would take on the vertical offset configuration of the pillar and 
	It would have been obvious to modify the invention to include a selector layer having a stepped interface that is conformal with the vertical offset of the upper surface of the pillars and the upper surface of the dielectric layer, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
	Bruce as modified by Tang does not specifically disclose wherein each of the dielectric layer and the metal layer of the sidewall liners have a conformal width along the height of the PCM layer.
	Varesi (Figs. 4, 5 and associated text) discloses wherein each of the layers (items 44 plus 42) of the sidewall liners (items 44 plus 42) have a conformal width along a height of the pore (where items 42 plus 44 plus 46 reside).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape/configuration of the dielectric and metal layers (sidewall liners) of Bruce as modified by Tang with the conformal width along the height of the pore as taught by Varesi for the purpose of insulation, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could 
In regards to claim 11, Bruce (Figs. 1-13 and associated text) discloses further comprising forming a (the, or a second) lower electrode (item 104) within the substrate (item 114).  Examiner notes that the Applicant has not given a special definition to the terms “in” or “within”.  Both terms could be construed as “partially” or “completely” in/within, however this has not been defined by the Applicant.  Examiner notes that this claim is not further limiting.
In regards to claim 12, Bruce (Figs. 1-13 and associated text) discloses further comprising forming the sidewall liners (items 124 plus 112, 602 plus 606) along the sidewalls of the first dielectric layer portions (items 502, 120) further includes: forming liner material (items 124 plus 112, 602 plus 606), including conformally depositing a first liner (items 602, 112) including the dielectric material (item 602, 112) along the second dielectric layer portions (items 502, 120) and the lower electrode (item 104), and a second liner (items 606, 124, paragraphs 42, 53) including the conductive material (paragraphs 42, 53) along the first liner (items 602, 112); and removing portions of the liner material (items 124 plus 112, 602 plus 606, Figs. 6-8).
In regards to claim 13, Bruce (Figs. 1-13 and associated text) discloses wherein forming the sidewall liners (items 124 plus 112, 602 plus 606) further includes using an atomic layer deposition (ALD) process (paragraph 41) to provide continuity of the liner material (items 124 plus 112, 602 plus 606, Figs. 6-7) within the pore (item 604).
In regards to claim 14, Bruce (Figs. 1-13 and associated text) discloses wherein the second liner (item 606)) includes a conductive material enabling substantially voidless dense formation of the PCM material (item 110) within the pore (item 604).
In regards to claim 15, Bruce (Figs. 1-13 and associated text) discloses further comprising forming a protective layer (item 902) on the PCM layer (item 110).
In regards to claim 16, Bruce (Figs. 1-13 and associated text) discloses wherein forming the pillar (items 110 plus 124 plus 112, 110 plus 602 plus 606) further includes removing the second dielectric layer portions (item 502) while the PCM layer (item 110) is protected by the protective layer (item 902), and removing the protective layer (item 902, Figs. 9-12).
In regards to claim 17, Bruce (Figs. 1-13 and associated text) discloses further comprising forming an upper electrode (items 1304 or 128 plus 1304) on the selector layer (items 118A, 118B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner




/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 14, 2022